DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Drawings
The drawings filed 04/05/2021 are objected to because they do not include the indicia and reference characters of the drawings filed 01/22/2021. Although the elements are described in the specification, it is unclear from the drawings which element is which in the absence of indicia or reference numerals.
Further, figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated. See MPEP § 608.02(g).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office Action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office Action. The objection to the drawings will not be held in abeyance. 

Specification
The disclosure at pg. 7, ln. 2, is objected to because it is unclear what the acronyms “PMA” and “LPMA” mean. Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office Action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3-6 and 8 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Mueller (US 5,454,253 A).
Regarding claim 1: Mueller discloses a redraw assembly comprising:
a carriage assembly (12, figs. 1-2);
a ram guidance system (310, 554, 558, 562, fig. 3);
a hold down assembly (210, fig. 2, 13); and
a cam follower hold down frame (56, 250, figs. 5-6, 16).
Regarding claim 3, which depends on claim 1: Mueller discloses said ram guidance system comprises a ram guide cradle assembly (310, 554, fig. 3).
Regarding claim 4, which depends on claim 3: Mueller discloses said ram guide cradle assembly includes a cradle housing (554, fig. 3).
Regarding claim 5, which depends on claim 1: Mueller discloses a removable ram bushing assembly (562, fig. 3; col. 5, lns. 58-60).
Regarding claim 6, which depends on claim 1: Mueller discloses the hold down assembly (210, fig. 13) comprises an air spring assembly (col. 9, lns. 15-17).
Regarding claim 8: Mueller discloses a body-maker comprising:
a ram (42, fig. 1);
a die pack (80; col. 4, lns. 63-65);
a drive mechanism (30, 40) coupled to the ram and structured to impart a reciprocating motion to the ram to reciprocate between a first retracted position (fig. 1), wherein the ram is spaced from the die pack, and a second extended position, wherein the ram extends through the die pack (col. 4, ln. 63 – col. 5, ln. 3; also see fig. 1, the ram 42 extends through the die pack 80 to transform the shallow cups 82 into the can bodies 84); and
a redraw assembly comprising:
a carriage assembly (12, figs. 1-2);
a ram guidance system (310, 554, 558, 564, fig. 3);
a hold down assembly (210, fig. 2, 13); and
a cam follower hold down frame (56, 250, figs. 5-6, 16). 

Claims 1 and 6-7 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Mueller (US 5,454,252 A).
Regarding claim 1: Mueller discloses a redraw assembly comprising:
a carriage assembly (12, fig. 1);
a ram guidance system (figs. 2-3);
a hold down assembly (col. 4, lns. 42-45, “return mechanism”); and
a cam follower hold down frame (56, fig. 1).
Regarding claim 6, which depends on claim 1: Mueller discloses the hold down assembly comprises an air spring assembly (col. 4, lns. 42-45).
Regarding claim 7, which depends on claim 6: Mueller discloses the air spring assembly includes a surge tank (col. 4, lns. 42-45).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2 and 9 are rejected under 35 U.S.C. § 103 as being unpatentable over Mueller (US 5,454,253 A).
Regarding claims 2 and 9, which depend on claims 1 and 8: Mueller discloses the cam follower hold down frame (56, 250) is a generally U-shaped member (see figs. 5-6 and annotated fig. 16 below) (also see col. 7, lns. 1-7; note that reference character “250” in line 7 should be 256 as evidenced by fig. 16).

    PNG
    media_image1.png
    271
    624
    media_image1.png
    Greyscale

Annotated Figure 16 of Mueller


Mueller does not explicitly disclose that the generally U-shaped member is unitary as defined in the specification.
However, applicant does not set forth that the unitary structure of the cam follower hold down frame produces any new or unexpected results, and it has been held that the use of a one piece construction instead of a multiple piece construction known in the prior art would be merely a matter of obvious engineering choice as long as a new or unexpected result is not produced (MPEP 2144.04 (V)).
Therefore, the skilled artisan would have readily envisaged, before the effective filing date of the claimed invention, modifying Mueller such that the cam follower hold down frame is a unitary member.

Claim 10 is rejected under 35 U.S.C. § 103 as being unpatentable over Mueller (US 5,454,253 A), in view of Butcher et al. (US 2016/0121385 A1).
Regarding claim 10, which depends on claim 8: Mueller discloses a push rod (30, fig. 1) coupled to the ram (42); wherein the body-maker (10, fig. 1) has a longitudinal axis defining a centerline (a centerline axis through the body-maker from left to right as viewed in fig. 1).
Mueller does not explicitly disclose the push rod is disposed on the centerline of the body-maker.
However, Butcher teaches a body-maker having a longitudinal axis (78, fig. 5) defining a centerline, and a push rod (50) is disposed on the centerline when seen from a top view (see fig. 5).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mueller such that the push rod is disposed on the centerline of the body-maker, as taught by Butcher, since it has been held that the mere rearrangement of known parts is an obvious modification as long as the operation of the device remains unchanged (MPEP 2144.04 (VI)).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED O BROWN whose telephone number is (303) 297-4445.  The examiner can normally be reached on Monday - Friday: 8:00 - 5:00 (Mountain Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley M Self can be reached on 571-272-4524. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JARED O BROWN/Examiner, Art Unit 3725                                                                                                                                                                                                        
/JESSICA CAHILL/Primary Examiner, Art Unit 3753